Citation Nr: 1818151	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-43 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss disability prior to July 26, 2017, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from June 1953 to June 1957 and from June 1958 to December 1975, to include service during the Korean and Vietnam Wars.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in May 2017, when it was remanded for further development, to include providing the Veteran with additional VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the issue of entitlement to service connection for disabilities affecting the bilateral lower extremities was granted on remand, with 60 percent ratings assigned for peripheral neuropathy in each leg and 40 percent awarded for peripheral vascular disease in each leg assigned as of the date of claim.  In addition, on remand the issue of entitlement to a compensable disability rating for bilateral hearing loss disability was granted with the assignment of a 10% rating effective July 26, 2017.  As the Veteran has continued his appeal, the appropriate disability rating for the entire appeals periods is before the Board.


FINDINGS OF FACT

1. Prior to July 26, 2017, the Veteran's bilateral hearing loss disability was manifested by audiometric results which were assessed as no worse than Roman Numeral II in each ear on Table VI.

2. As of July 26, 2017, the Veteran's bilateral hearing loss disability has been manifested by audiometric results which were assessed as no worse than Roman Numeral IV in each on Table VI. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for bilateral hearing loss prior to July 26, 2017, have not been met.  38 U.S.C. § 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100 (2016).

2. The criteria for a disability rating in excess of 10 percent for bilateral hearing loss as of July 26, 2017 have not been met.  38 U.S.C. § 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in November 2013.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examinations from August 2014 and July 2017.  There is no argument or indication that these examinations are inadequate.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.


Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO effectively granted staged ratings of 0% and 10% for bilateral hearing loss disability.  The Board finds that the evidence does not support any changes to the assigned staged disability ratings.

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85 and the intersection of the scores provides the percentage of disability.  38 C.F.R. § 4.85.  

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  Id. 

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).

Facts and Analysis

The Veteran was provided a VA examination in August 2014, at which he reported having purchased hearing aids about two years earlier and having difficulty understanding conversations (C&P Exam, 08/11/2004).  The Veteran's pure tone thresholds were measured in decibels as 15, 35, 50, 60, and 65 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear and at 15, 35, 45, 65, and 65 in the left ear.  Pure tone threshold averages were 53 bilaterally.  Speech discrimination scores were 88 percent bilaterally.  The Veteran's audiometric results yield a Roman Numeral II on Table VI for each ear.  A Roman Numeral II in each ear, in turn, yields a 0% (noncompensable) disability rating on Table VII.  38 C.F.R. § 4.85.

At an audiology consultation in November 2016, the Veteran reported that he did not wear his hearing aids very often because they picked up too much background noise (CAPRI, 05/31/2017, p. 26).  The provider noted no significant change in the Veteran's audiometric thresholds or speech recognition scores since the August 2014 VA examination.

At the VA examination in July 2017, the Veteran had speech discrimination scores of 76 percent bilaterally (C&P Exam, 07/26/2017).  His pure tone thresholds were measured in decibels at 30, 45, 60, 65, and 70 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear and 25, 35, 60, 70, 70 Hertz, and at 25, 35, 60, 70, and 70 in the left ear.  Pure tone threshold averages were 60 in the right ear and 58.75 in the left ear.  These audiometric results yield a Roman Numeral IV for each ear on Table VI, which on Table VII yield a 10 percent disability rating.  38 C.F.R. § 4.85.

Based on all of the evidence set forth above and the mechanical application of the formulae provided by VA regulations, the Board finds that a compensable disability rating for bilateral hearing loss prior to July 26, 2017 is not warranted, and a disability rating in excess of 10 percent after that date is likewise not warranted.  The only evidence of the severity of the Veteran's hearing loss is that contained in the audiometric testing at the two VA examinations.  The first yielded results which were consistent with a Roman Numeral II on Table VI and the second, results which were consistent with a Roman Numeral IV on Table VI.  Despite the Veteran's statements regarding his difficulty communicating, the criteria for disability ratings for hearing loss set forth in the law are strict.  Under these criteria, increased disability ratings for the time periods on appeal must be denied.



ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss disability prior to July 26, 2017 is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss disability as of July 26, 2017 is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


